DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/25/2021, 3/11/2021, 3/25/2021, 5/6/2021, 7/22/2021, 8/3/2021, 9/2/2021, 12/23/2021, 1/6/2022, 1/28/2022, and 7/14/2022 were filed after the mailing date of the application on 2/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: obtaining unit, execution unit, output unit in claims 1-10 and processing unit and notification unit in claims 11-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11, 12, 14-16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US Patent Pub. # 2006/0001746).
As to claim 1, Watanabe discloses an image capturing apparatus (camera main body 101) including a mounting part capable of attaching/detaching a device (memory card 111 or processor card 121), comprising:
an obtaining unit (CPU 103) configured to, if a device (121) mounted in the mounting part (card slot 202) has a function of executing analysis processing (signal processing unit DSP) for data obtained by the image capturing apparatus (camera 101), obtain, from the device (121), information of a setting concerning processing (DSP) to be executed by the image capturing apparatus (101) to cause the device (121) to execute the analysis processing (502) for the data (Para 42, 43, and 46);
an execution unit (DSP 105 and 502) configured to execute, based on the obtained information (image data) of the setting (logical configuration of the RECONF 123), the processing to be executed by the image capturing apparatus (101) (Para 42 and 46); and
an output unit (LCD 107) configured to perform output based on a result of the analysis processing (502) and a result of the processing (DSP) by the execution unit (501) (Para 51).  
As to claim 2, Watanabe teaches wherein the processing (DPS) to be executed by the image capturing apparatus (101) includes preprocessing of the analysis processing (DSP) (Para 46).  Watanabe teaches the DSP 105 does not perform any process, and RAW data is sent to the processor card 121 via the signal connectors and then to the DSP 502 via the signal bus 503. The DSP 502 executes the RAW data process (step S307), and saves RAW data in the DRAM 127 (Para 46).
As to claim 3, Watanabe teaches wherein the processing (DSP) to be executed by the image capturing apparatus (101) includes post-processing of the analysis processing (DSP) (Para 46).  Watanabe teaches part of the image process may be properly assisted by the CPU 103 and DSP 105 in accordance with the performance (Para 46).
As to claim 4, Watanabe teaches wherein the processing to be executed by the image capturing apparatus (101) includes processing to be executed by the image capturing apparatus (101) in analysis processing (DSP) to be executed cooperatively by the device (121) and the image capturing apparatus (101) (Para 46).  Watanabe teaches the DSP 105 and DSP 502 may work together.
As to claim 6, Watanabe teaches wherein the information of the setting (logically configured) includes a set value (Para 43).
As to claim 7, Watanabe teaches wherein the set value (logically configured) includes information representing a type of the processing (DSP) to be executed by the image capturing apparatus (101) (Para 43).
As to claim 8, Watanabe teaches wherein the set value (logically configured) includes a parameter (what processing method the DSP should preform) of the processing to be executed by the image capturing apparatus (101) (Para 43).
As to claim 9, Watanabe teaches wherein the data (image data) includes image data (RAW data) based on an image captured by the image capturing apparatus (101) (Para 26).
As to claim 11, Watanabe discloses a device (memory card 111 or processor card 121) mounted in an apparatus (camera main body 101) including a mounting part (card slot 202) capable of attaching/detaching the device (111 and 121), comprising:
a processing unit (CPU 401 and 501) capable of executing analysis processing for data obtained by an image capturing apparatus (101) if the device (121) is mounted in the image capturing apparatus (101) including the mounting part (202) (Para 37 and 43); and
a notification unit (CPU 401 and 501) configured to notify the image capturing apparatus (101) of information of a setting concerning processing (DSP) to be executed by the image capturing apparatus (101) to execute the analysis processing (DSP) for the data (image data) (Para 43).
As to claims 12-16, these claims differ from claims 6-9 only in that claims 6-9 depend on claim 1 whereas claims 12-16 depend on claim 11.  Thus claims 12-16 are analyzed as previously discussed with respect to claims 6-9 above.  
As to claims 18 and 20, these claims differ from claim 1 only in that the claim 1 is an image capturing apparatus including a mounting part capable of attaching/detaching a device claim whereas claims 18 and 20 are a control method claim, and a non-transitory computer-readable storage medium claim.  Thus claims 18 and 20 are analyzed as previously discussed with respect to claim 1 above.  
As to claims 19 and 21, these claims differ from claim 11 only in that the claim 11 is an image capturing apparatus including a mounting part capable of attaching/ detaching a device claim whereas claims 19 and 21 are a control method claim, and a non-transitory computer-readable storage medium claim.  Thus claims 19 and 21 are analyzed as previously discussed with respect to claim 11 above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Patent Pub. # 2006/0001746) in view of Fukushima (US Patent Pub. # 2013/0113944).
As to claim 5, note the discussion above in regards to claim 1. Watanabe does not teach the image capturing apparatus further comprises a unit configured to obtain a set value of the processing to be executed by the image capturing apparatus from an apparatus different from the device based on the identification information.  Fukushima teaches the image capturing apparatus further comprises a unit (PC 301) configured to obtain a set value of the processing (information indicating processing) to be executed by the image capturing apparatus (digital camera 101) from an apparatus (301) different from the device (201) based on the identification information (Para 38).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a PC as taught by Fukushima to the image processing apparatus of Watanabe, to provide a memory card with a wireless communication function which can execute processing based on processing request information transmitted from an external apparatus even in host equipment without the wireless communication function (Para 9 of Fukushima).
As to claim 13, this claim differ from claim 5 only in that claim 5 depends on claim 1 whereas claim 13 depends on claim 11.  Thus claim 13 is analyzed as previously discussed with respect to claim 5 above.  

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Patent Pub. # 2006/0001746) in view of Ito (US Patent Pub. # 2016/0198093).
As to claim 10, note the discussion above in regards to claim 1. Watanabe does not teach the data includes audio data based on an audio recorded by the image capturing apparatus.  Ito teaches the data (moving image photography) includes audio data (sound collection apparatus (for example, a microphone)) based on an audio recorded by the image capturing apparatus (information processing apparatus 200) (Para 218 and 219).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a microphone as taught by Ito to the image processing apparatus of Watanabe, to provide an appropriate user interface corresponding to a use state of an apparatus (Para 7 of Ito).
As to claim 17, this claim differ from claim 10 only in that claim 10 depends on claim 1 whereas claim 17 depends on claim 11.  Thus claim 17 is analyzed as previously discussed with respect to claim 10 above.  

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above.  Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply.  In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        7/29/2022